UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-6115


BRADLEY MAXWELL,

                Plaintiff - Appellant,

          v.

HAROLD CLARKE, Director, VDOC; DAVID ROBINSON, Chief of
Prison Operations; GEORGE HINKLE, Regional Director; GREG
HOLLOWAY, Warden; JOHN COMBS, Assistant Warden,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00591-JLK-RSB)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Maxwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bradley   Maxwell     appeals       the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      Maxwell v. Clarke, No.        7:14-cv-00591-

JLK-RSB (W.D. Va. Jan. 9, 2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                     2